Title: Orders, 17 October 1755
From: Washington, George
To: 

 

Dartmouth.
Winchester: October 17th 1755.

Captain Waggener the Day to-morrow. One Subaltern, one Sergeant, one Corporal, one Drummer and twenty-five private men, the Guard, to-morrow. The march of the Troops is postponed until to-morrow. The Officers to examine into the state of their Companies, and see if they want any necessaries; and if properly provided for a march, the Commissary to see the Waggons loaded as soon as they arrive, according to Yesterdays Orders. If he wants any men to assist him, he must apply to Major Lewis, who will order him what he thinks necessary. The Guard for the Cattle is also postponed, it is to march early tomorrow and observe yesterdays’ orders.
